Woodward, J.:
This is a proceeding based on a writ of- certiorari under, the provisions of article 7 of title 2 of chapter 16 of the Code of Civil Procedure to review and correct the action of the. town board of audit of the town of Orangetown, Rockland county, in reducing the compensation of the relator, Ceorge A. Leitner, as health officer of said town. for the year 1904, from $100, as fixed by the board of health of said town in pursuance of the provisions of section 21 of the Public Health Law (Laws of 1893, chap.661, as amd. by Laws of 1903, chap. 383), to $25,.as audited by said board, and for such order or direction of the court as may be necessary in the premises.
*789It does not seem to be questioned that the relator held the office of health officer of the town, the audit of his bill for the sum of $25, where he had claimed $100, indicating clearly that the town board of audit recognized him as holding the office, for there could have been no other justification for auditing his claim for compensation as such health officer. There is some claim that the relator had l not discharged the duties of his office, but as we view the case this did not concern the respondents. If the relator held the office, so long as he was not removed, he was entitled to the salary which had been affixed to the office by competent authority. (Nichols v. MacLean, 101 N. Y. 526, 533, and authority there cited.)
It is urged, however, that as the town board of audit had passed upon this claim, and it had passed on to the board of supervisors in the regular order, this court is without authority to review the action, and we are referred to People ex rel. Cole v. Cross (87 App. Div. 56) as authority for this proposition. We do not understand that case as holding this doctrine. The relator was commissioner of highways, and was alleged to be a taxpayer of the town of Lagrange. Certain persons had performed work upon the highways of the town at the request of the supervisor, and their bills had been audited by the town board of auditors, and these bills as audited had been passed along in the regular course to the board of supervisors. After pointing out that the. relator had no apparent legal interest in the matter, either as highway commissioner or as. a taxpayer, and that the statute pointed out his remedy as a taxpayer if he had any rights, we said : “ It is probably true, as suggested in People ex rel. Village of Brockport v. Sutphin (166 N. Y. 163, 171), that if this bill had not been audited or acted upon by the board of auditors before their adjournment, the writ of certiorari would lie to compel the board at a subsequent meeting to act; but where the claim has been audited and allowed and the record has passed on in its regular order to another body, which body is not before this court, we are of opinion that the relator, assuming him to have an interest in the subject-matter, has mistaken his remedy. Any order. that the court might make in respect to these claims could not affect the action of the board of supervisors or the claimants, because none of them are before the court.” That is, the board of town auditors had acted; they had audited the bills, and if the court *790should hold that the audit was improper, it cotild not lindo the error, because neither the board of supervisors nor the claimants were before .'the court: The bills would be acted upon by the board of supervisors just the same as though no action had been taken, and they could not be reached in that proceeding, although, as we pointed out, a taxpayer might have á remedy under the provisions of chapter 301 of the Laws of 18.92. In the case -now before us the town board of audit , i . has acted,, it is true, but it has attempted to do that which in law it had no right to do; it has assumed to fix the rate of the relator’s compensation, which had already -been lawfully determined. It has ordered paid one-fourth of the claim, thus admitting that the relator was the health officer of the - town, and so much of the claim has passed on to the board of supervisors in the usual way, but there is still a legal obligation on the. part of the-town to pay the .remainder of his salary at the rate of $100. per annum, and as to this much of the claim the town board of audit has not ceased to have power, and it is within the decisions that section- 2125 of the Code of Civil Procedure “is not'solely a. Statute of Limitations, but-that by implication it grants the relator four months in-which to procure the writ in cases like this, in which, although the determining body has finally adjourned after disposition made of -the matter, it or its successor at, its next authorized meeting can obey the order made by the. court.” (People ex rel. Andrus v. Town Auditors, 33 App. Div. 277; People ex rel. Village of Brockport v. Sutphin, supra.) - In tl-ie latter case, in commenting on the above, the court say : “ We think this is the correct rule, and that the Legislature intended to extend rather than restrict the scope of the writ. It prevents the defeat of an important . 'remedy .when the tow-n board disallows a claim, make's and files the certificate ahd adjourns on the same day, whether from propér motives or with the intent to prevent an examination of their official action. The board is a continuous body ; any change in the persons composing it is unimportant, and there is nothing to prevent it from acting .Upon the claim in -some subsequent year when its previous determination disallowing the claim has been reversed..” The. facts as they appear from the return, in connection with the petition,'show that the relator -is entitled to an-audit of the remainder of his claim.
The determination of the town- board of audit should,-therefore, *791be annulled and such claim remitted to the board with instructions to audit the same at the rate of $100 a year for the period during which the relator acted as health officer.
Hirschberg, P. J., Bartlett, Jenks and Hooker, JJ., concurred.
Determination annulled, with costs, and proceedings remitted to the respondents for audit in accordance with the opinion of Woodward, J.